Case 3:17-cv-00072-NKM-JCH Document 844 Filed 08/25/20 Page 1 of 2 Pageid#: 13792




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

     ELIZABETH SINES, et al.,
                                                         CASE NO. 3:17-cv-00072
                                       Plaintiffs,

                           v.                            ORDER

     JASON KESSLER, et al.,
                                                         JUDGE NORMAN K. MOON
                                       Defendants.



         The jury trial in this case is currently scheduled for October 26, 2020. The trial is scheduled

  for three weeks at present, and Plaintiffs anticipate it will take up to four weeks in total. There are

  nine Plaintiffs, and twenty individual and organizational Defendants. Considering the health risks

  presented by COVID-19 in this District and Virginia; and considering the nature of this case and

  the projected extensive breadth and scope of this trial, the Court finds good cause to CONTINUE

  the trial. The Clerk of Court is DIRECTED to remove the jury trial in this case from the Court’s

  calendar.

         Before setting the trial for specific future dates, the Court will hold a telephonic status

  conference on the subject, which shall be on September 14, 2020 at 2:00 p.m. All parties are

  DIRECTED to appear at that telephonic status conference. The Clerk of Court shall provide dial-

  in instructions beforehand.

         Furthermore, all parties shall be prepared to discuss the following topics at the telephonic

  status conference:

              x   Projected length of trial

              x   Potential dates to reschedule trial

                                                     1
Case 3:17-cv-00072-NKM-JCH Document 844 Filed 08/25/20 Page 2 of 2 Pageid#: 13793




           x   Anticipated number of witnesses for Plaintiffs and each Defendant

           x   Options for reducing number of case participants in the courtroom at any given

               time, such as by having certain parties or witnesses participate remotely by video-

               conference

           x   Designation of one Defense counsel who will serve as a point of contact for

               Defendants to assist in ensuring Defendants’ and any Defense witnesses’

               compliance with health precautions in any trial or in-person hearings before trial

           x   Designation of one Plaintiffs’ counsel who will serve in a similar role on Plaintiffs’

               behalf.

        It is so ORDERED.

        The Clerk of the Court is directed to send a certified copy of this Order to the parties.

        Entered this 25th     day of August, 2020.




                                                  2
